Citation Nr: 1449938	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 12, to April 7, 1984.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from an August 2010 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in May 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The evidence of record establishes that the Veteran's pseudofolliculitis barbae preexisted service and did not increase in severity or otherwise worsen beyond the natural progression of the underlying disease process in service.  


CONCLUSION OF LAW

The Veteran's pre-existing pseudofolliculitis barbae was not aggravated by military service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.305(b), 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the Veteran's VA electronic medical records (VBMS).  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  The examiner personally interviewed and examined the Veteran, elicited a medical history and provided a competent medical opinion to adjudicate the issue addressed in this decision.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Finally, the case has been subject to a prior Board remand.  The AMC completed all of the requested actions, including a VA examination to determine whether the Veteran's pre-existing skin disorder was aggravated by service, and associated all of his records for disability from the Social Security Administration.  Accordingly, the Board finds that the AMC has substantially complied with the May 2014 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection, there must generally be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, supra; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meet his (or her) burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of aggravation, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Pseudofolliculitis Barbae (PFB)

As a preliminary matter, it should be noted that in the May 2014 remand, the Board indicated that because PFB was not recorded on the Veteran's January 1984 enlistment examination, he is presumed to have been in sound condition when he entered service.  However, upon a more circumspect review of the STRs and the applicable VA regulations, the Board finds that the presumption of soundness did not attach, and that the Veteran's PFB pre-existed service.  Specifically, VA regulations provide that a peacetime veteran who has had active, continuous service of six months or more will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time thereof, or where evidence or medical judgment, as distinguished from medical fact and principles, establishes that an injury or disease preexisted service.  38 C.F.R. § 3.305(b).  

In this case, although the Veteran's PFB was not recorded on his enlistment examination in January 1984, he was not enrolled in service until March 1984 due to delayed enlistment.  The regulations pertaining to the presumption of soundness are specific and attach only as to defects, infirmities or disorders noted when examined, accepted and enrolled for service (emphasis added).  Here, the Veteran was not enrolled in service until he reported for his initial training in March 1984, at which time a Recruit Screening examination showed that he had mild PFB.  The Veteran was given a medicated soap and cream to apply as needed, and a profile (restriction) from shaving for several weeks.  

Because PFB was diagnosed and recorded at the time that the Veteran was examined, accepted and enrolled in service in March 1984, his skin disorder was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Given that the Veteran was not of sound condition at enlistment, the Board finds that he is not entitled to the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Consequently, to the extent the Veteran seeks compensation for PFBs, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jensen, and Horn, all supra.

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In this regard, the STRs showed no further complaints, treatment or pertinent abnormalities for PFB during service or until some 40 years after his discharge from service.  A private medical report, dated in June 2014, indicated that the Veteran was evaluated for a skin rash on his face.  The diagnosis was mild to moderate PFB, and he was given a medicated lotion.  

The Veteran was examined by VA for his PFB twice during the pendency.  When examined in June 2010, the Veteran reported that the service made his PFB worse because now if he shaves his skin "bumps up."  On examination, the Veteran had a full beard and there were no inflammatory papules, cysts, nodules, hyperpigmentation, or scarring of the hair bearing areas of the face and neck.  The diagnosis was PFB, no active lesions.  The examiner opined that there was no objective evidence of aggravation of the Veteran's pre-existing PFB beyond the natural progression of the condition due to service.  

At the direction of the May 2014 remand, the Veteran's VBMS records were reviewed in June 2014, by the same VA examiner who evaluated him in June 2010, for a more comprehensive explanation as to whether the pre-existing PFB was aggravated by service.  The examiner indicated that the Veteran's VBMS records were reviewed and opined that his PFB as not aggravated by service beyond the natural progression of the skin disorder.  The examiner noted that PFB is a common dermatologic disorder principally affecting men and women of African American or Hispanic dissent who have tightly curled hair.  It is a chronic condition that persists as long as the individual continues to shave.  The examiner also noted that active duty members with PFB are generally referred to a medical officer who tailors treatment to the specific needs, symptoms, and clinical presentation of the patient.  When all established methods of hair removal fail to alleviate the symptoms, and a medical officer has diagnosed that the patient can only control the condition by continual beard growth, the service member is either recommended for separation or given a permanent profile for no shaving.  In this case, the STRs did not show that the Veteran's PFB was of such severity to warrant processing for separation or a permanent non-shaving profile.  The examiner opined, therefore, that the Veteran's PFB was not aggravated beyond the natural progression of the skin disorder.  

As noted above, because the Veteran was shown to have PFB when he was examined, accepted and enrolled for military service in March 1984, the burden rests with him to show that there was an increase in disability during service.  In this regard, the Veteran has generally argued a worsening of his PFB during military service to where his skin "bumps up."  Clearly, the Veteran is competent to describe the visible manifestations of his PFB prior to, during and after service.  However, a VA examiner who accepted the Veteran's description of symptoms has provided a medical opinion that any increased severity was not beyond the natural progression of the skin disorder.  The Board places greater probative weight to the opinion of the VA examiner who has specialized training and experience in evaluating the nature and etiology of PFB as opposed to the Veteran's lay understanding of the skin disorder.  Consequently, the Veteran is not entitled to the presumption of aggravation.  Moreover, the preponderance of the competent medical evidence shows that the Veteran's pre-existing PFB was not aggravated beyond the natural progression of the skin disorder by service.  Accordingly, there is no basis for a favorable disposition of the Veteran's appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for pseudofolliculitis barbae is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


